DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference application 16/888760 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Shariff (Reg. No. 58,223) on 3/31/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended). A computer-implemented method for drawing using augmented reality, wherein the method is implemented by a processor executing a marker-less tracking algorithm stored in a memory of a mobile computing device, the method comprising:
detecting, by a page detector, an image of a drawing area;
initializing a marker-less tracker, wherein said initializing comprises:
(a) capturing, via the page detector, a frame of the drawing area, (b) displaying, via a graphical user interface (GUI) of the mobile computing device, the frame of the drawing area, and (c) uniformly distributing template patches over the frame of the drawing area, wherein the template patch is a fragment of texture of a template image used for surface tracking; and
;[[.]] 
updating an initial template patch with an initial descriptor to an updated template patch with a new descriptor;
monitoring the updated template patch to validate it; and
responsive to a failure to validate the updated patch, switching back to the initial template patch with the initial descriptor.
Cancel claim 9.
Regarding claim 10, in line 1, replace “9” with “1” such that the claim 10 is dependent upon claim 1.
Claim 13 (Currently Amended). A non-transitory computer readable medium storing code representing instructions that when executed by a processor, cause the processor to perform drawing using augmented reality and to execute a marker-less tracking algorithm stored in a memory of a mobile computing device, the instructions to perform a method, the method comprising:
detecting, by a page detector, an image of a drawing area;
initializing a marker-less tracker, wherein said initializing comprises:
(a) capturing, via the page detector, a frame of the drawing area, (b) displaying, via a graphical user interface (GUI) of the mobile computing device, the frame of the drawing area, and (c) uniformly distributing template patches over the frame of the drawing area, wherein the template patch is a fragment of texture of a template image used for surface tracking;

updating an initial template patch with an initial descriptor to an updated template patch with a new descriptor;
monitoring the updated template patch to validate it; and
responsive to a failure to validate the updated patch, switching back to the initial template patch with the initial descriptor.
Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the respective claim limitations when considered as a whole as explained below and in view of the prosecution history as a whole.
Regarding claim 1 (as amended above to incorporate limitations of now cancelled claim 9), and different embodiment claim 13, which are similar in scope, the prior art fails to teach or suggestive the respective claim limitations when considered as a whole.  While the prior art of Negara and Gray as combined and applied teaches a related method, the claims now have been narrowed to distinguish beyond the teachings of the prior art.  Negara and Gray teach template-based tracking in an AR environment, but fail to specifically teach or suggest the “updating…monitoring…and…switching…” limitations.  Rather, Negara teaches a template image based upon an initial image of a drawing area to be tracked and then seeks to track this template in the video feed, but there is no teaching or suggestion to update an initial template patch and then monitoring the updated template patch to validate it such that responsive to a failure to validate the updated patch, there is a switching back to the initial template patch with the initial descriptor.  Likewise, Gray seeks to track an image of a drawing area, but 
Regarding claim 12, the instant claim limitations define a method for template based tracking in augmented reality drawing which has similar limitations to claim 1 above, but contains different allowable limitations which previously appeared in claim 9, now cancelled.  While Negara and Gray teach all that is required as explained previously, they fail to teach or suggest the updating of an initial template patch with an initial descriptor to an updated template patch with a  new descriptor and then monitoring this patch to validate it and if there is a failure to validate such a patch, then to switch back to the initial template patch with the initial descriptor, where such patch is as defined in the claim as a uniformly distributed template patch and is a fragment of texture of a template image.  The prior art teaches template based tracking but the Examiner is unable to find any specific or explicit teaching or suggestion of this updating, monitoring, and switching in relation to initial patches with initial descriptors and specifically updated template patches with new descriptors.  Thus the claim is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT E SONNERS/Examiner, Art Unit 2613     

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613